Citation Nr: 0117207	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for the residuals of a 
history of rib fracture (previously characterized as pleural 
cavity, residuals of rib fracture), currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from 
December 1942 to September 1945, receiving combat injuries in 
the Battle of Normandy, for which he received the Purple 
Heart Medal, among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
VA RO which denied an increased (compensable) rating for 
service-connected disability previously characterized as 
pleural cavity, residuals of a rib fracture, and in April 
2000, the RO increased to 10 percent the evaluation for 
service-connected disability characterized as residuals, 
history of rib fractures.  


REMAND

The instant appeal requires a Remand as medical questions, 
too long unresolved, exist both as to the nature of the 
veteran's initial (service-connected) combat injury of or 
about the 10th rib, including it's appropriate diagnosis, but 
also, the nature of any current related rib/cartilage 
residual(s), the severity of any such residual(s), and the 
extent of any resulting functional impairment.  It must be 
noted that service medical records show no clear diagnosis 
other than an initial notation of a "possible" fracture of 
the 10th rib, made on June 6, 1944, an injury which is 
documented to have occurred, as the veteran relates, when his 
glider aircraft crashed in enemy territory during combat in 
the Battle of Normandy.  The "possible" rib disorder was 
initially evaluated at the VA as "pleural cavity, residuals 
of a fractured rib."  See RO rating decision dated in April 
1946.  However, on VA examination in May 1948, x-rays were 
negative for any fracture.  Most importantly, however, the 
1948 VA examiner's medical diagnosis was that the veteran had 
"probable inadequately healed cartilage between the 9th and 
10th ribs."  (Emphasis added).  

The May 1948 notation is of particular import given the March 
2001 argument of the veteran's representative.  Supported 
primarily by the private treatment records of T. J. Stallman, 
DO, the veteran and his representative argue that Diagnostic 
Code 5297 inadequately compensates the veteran for the 
severity of rib pain, symptoms, and functional impairment, 
and that Diagnostic Code 5021 (for myositis) and the note 
which follows, requires an evaluation as arthritis and 
Diagnostic Code 5292 (for limitation of motion of the lumbar 
spine).  This argument is at least supported by Dr. 
Stallman's treatment record of April 2000, which demonstrates 
a diagnosis of chronic myositis with rib tip syndrome-
costochondritis of the lower ribs, right greater than the 
left.  Again, the May 1948 VA examiner's opinion was that the 
veteran never had a fractured rib, but that there was a 
cartilage disorder.  The representative's argument is not 
without merit, but underlines that further medical evaluation 
is appropriate.  

Additionally, medical questions abound, as the remaining 
medical records include a October 1999 diagnoses of morbid 
obesity and post-traumatic arthritis, x-rays of September 
1999 show a mild irregularity of the costochondral junction 
of the 10th rib, which could possibly represent a 
chondrocostal fracture of the 10th rib, and in August 1999, a 
diagnosis of possible myalgia secondary to use of Lipitor 
medication was made, with further notation of osteoarthritis.  

These medical issues as to pathology and etiology, far from 
being resolved, were compounded on VA examination in December 
1999.  The VA examination report shows that the veteran's VA 
claims file, and the documented clinical history contained 
therein, was not available for review; the examination was 
not conducted by a physician; X-ray studies were noted to 
have revealed no acute rib fractures, but the x-ray report is 
not of record; and the only VA diagnosis given in December 
1999 was "chest wall pain," with little additional useful 
information regarding the veteran's assertions on appeal-
which include pain on bending and twisting of the lumbar 
spine.  As such, the veteran should be afforded a more 
comprehensive VA examination--to include a review of his VA 
claims file and documented clinical history, and with a 
definitive medical statement as to the likely etiology and 
severity of current service-connected rib or other related 
pathology, to include discussion/reconciliation of both the 
May 1948 VA examiner's statement and the more recent records 
of Dr. Stallman.  

Finally, it is noted that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, as 
well as for additional reasons already detailed above, this 
Remand is required.  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers, if any, who 
have recently 


treated him for any symptomatology 
involving the rib or rib cage, or 
residuals of a possible rib injury in 
service.  

Thereafter, the RO should obtain copies 
of any VA or non-VA treatment records 
identified, if not already located in the 
claims file.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.  

2.  The veteran should be scheduled for 
complete VA examination by a physician to 
determine the most appropriate diagnosis, 
and nature and severity of his service-
connected residuals of a "possible" rib 
fracture, as well as any and all 
associated or related symptoms, including 
the May 1948 notation of "probabl[e] 
inadequately healed cartilage between the 
9th and 10 ribs."  All indicated tests 
and studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case-to include the service medical 
records, the May 1948 VA examiner's 
statement and diagnosis, and private 
treatment records of Dr. Stallman, 
including his April 2000 statement.  

The examiner should specifically state 
whether the veteran currently has any 
diagnosis of myositis or costochondritis 
of the 10 rib, or 10th rib area, the 
etiology of same, and etiology of any 
other pathology of the 10th rib or 10th 
rib area, including any abnormality of 
the 10th rib cartilage.  



The examiner is to state whether the 
veteran's service-connected "possible 
rib" disorder includes, or results in, 
any painful or limited motion of the 
lumbar spine, and if so whether it is 
slight, moderate, or severe, with 
notation of full range of motion studies 
given in detail, including the point at 
which any motion becomes painful.  The 
examiner is to state whether the veteran 
has any pain on objective demonstration, 
including on extreme forward bending, 
lateral spine motion, or any functional 
limitations due to the service-connected 
"possible rib" disorder.  

The examiner should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence-including the 
service medical records of June 6, 1944, 
the May 1948 VA examination report and 
findings, and the records of Dr. 
Stallman.  

3.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for any other VA examination and 
opinion if deemed warranted, or if 
indicated on VA examination.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 


development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for service-connected residuals of 
a history of rib fracture, in light of 
all of the pertinent evidence of record 
(to include that associated with the 
claims file on remand), and all 
applicable legal authority, including, as 
appropriate, consideration of the 
application of Diagnostic Codes 5021 (for 
myositis) 5292 (for limitation of motion 
of the lumbar spine), and the Note which 
follows Diagnostic Code 5021, which 
requires an evaluation for myositis as 
arthritis.  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes citation to all 
applicable law and regulations.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


